Order, Supreme Court, New York County (Michael Dontzin, J.), entered on or about February 11, 1992, which inter alia, directed a further deposition of Dr. R. Gordon Douglas, Jr., and directed that defendant New York Hospital provide plaintiff with a certain survey and review of the Joint Commission on the Accreditation of Hospitals (JCAH), unanimously affirmed, without costs.
On the morning following the death of plaintiff’s decedent at defendant hospital, Dr. Gordon Douglas, the Chief of Medicine at defendant hospital, directed Dr. Ruggiero, the Chief Resident, to undertake an investigation. The investigation undertaken by Dr. Ruggiero was not made in accordance with any standard guidelines or procedures, nor was a written report prepared. Additionally, no formal committee was convened to consider the report of Dr. Ruggiero, nor was the report used by the hospital in connection with procedures to insure quality medical care. Under these circumstances, we are unable to discern how the informal investigation undertaken by Dr. Ruggiero, and orally delivered to Dr. Douglas, constituted either a medical or a quality assurance review such that the privilege afforded under Education Law § 6527 (3) should apply. Further, we do not find that the records of the JCAH are privileged. Concur — Sullivan, J. P., Wallach, Asch, Kassal and Rubin, JJ. [See, 183 AD2d 386.]